Improper venue is not grounds for dismissal of an action.Price v. Wheeling Dollar Savings  Trust Co. (1983), 9 Ohio App.3d 315, 9 OBR 581, 460 N.E.2d 264. Civ. R. 3(C)(1) provides that the trial court shall transfer the cause to the county where venue lies. Accordingly, we sustain the plaintiff's first assignment of error.
An order granting or denying a motion for change of venue is interlocutory and not subject to review until final judgment is rendered in the new jurisdiction. State, ex rel. Starner, v.DeHoff (1985), 18 Ohio St.3d 163, 18 OBR 219, 480 N.E.2d 449;State, ex rel. Allied Chem. Co., v. Aurelius *Page 216 
(1984), 16 Ohio App.3d 69, 16 OBR 73, 474 N.E.2d 618; Timson v.Young (1980), 70 Ohio App.2d 239, 24 O.O. 3d 309,436 N.E.2d 538. Thus, we overrule the plaintiff's second assignment of error.
Judgment reversed and remanded for transfer of the cause.
Judgment accordingly.
PRYATEL, P.J., ANN MCMANAMON and MARKUS, JJ., concur.
 *Page 1